MATERIAL CHANGE REPORT Form 51-102F3 Item 1 Name and Address of Company QUEST CAPITAL CORP. (the “Company”) Suite 1028 – 550 Burrard Street Vancouver, BCV6C 2B5 Item 2 Date of Material Change The material change occurred on December 13, 2007. Item 3 News Release The Company issued a press release on December 13, 2007, through Marketwire, via Canadian Timely Disclosure, US Timely Disclosure and UK Regulatory. Item 4 Summary of Material Change Effective January 1, 2008, the following changes will occur: •Quest will commence operating as a Mortgage Investment Corporation (“MIC”) as defined under Section 130.1 of the Income Tax Act (Canada); • Stephen C. Coffey will be appointed as the Company’s President and a Director.Additionally, effective the later of March 15, 2008 or once the Company’s 2007 annual financial statements are certified and filed, Mr. Coffey will also be appointed as Chief Executive Officer; • Mr. Bob Buchan will resign as the Company’s Chairman and will remain a director of the Company; and • Messrs. A. Murray Sinclair and Brian E. Bayley, the Company’s current Managing Director and its President and CEO, respectively, will be appointed as Co-Chairmen. Item 5 Full Description of Material Change 5.1 Full Description of Material Change See “Schedule A” 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer The name and business number of an executive officer of the Company who is knowledgeable about the material change and this report is: A. Murray Sinclair, Managing Director Telephone: (604) 68-QUEST (604) 687-8378 Item 9 Date of Report December 13, 2007
